Citation Nr: 1720877	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than November 7, 2012, for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel







INTRODUCTION

The Veteran had active duty service from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not meet the criteria for a 100 percent rating on the date of receipt of his service connection claim for PTSD, and the earliest date entitlement arose to a 100 percent rating was during the November 7, 2012, VA examination. 


CONCLUSION OF LAW

The criteria for an earlier effective date of the 100 percent rating for PTSD have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Earlier Effective Date

The Veteran's mental disorder is evaluated under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. §  4.130. Based on the evidence, the Veteran was assigned a 50 percent disability rating from December 27, 2010, to November 6, 2012, and a 100 percent rating since November 7, 2012. The Veteran contends he is entitled to an earlier effective date for the current 100 percent rating. Pursuant to the governing regulation, the effective date of an original service connection claim is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o) (emphasis added). He contends that the 100 percent rating should be effective from December 27, 2010, the date of receipt of the claim. The evidence does not support his contention. 

Under the General Formula, a 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

The record does not support entitlement to a 100 percent rating prior to November 7, 2012. The medical evidence shows that the Veteran consistently denied having any suicidal or homicidal ideation, plan or intent, and consistently denied any hallucinations, delusions and paranoia. VA clinicians noted that the Veteran was well-groomed, able to perform the activities of daily living, and even capable of managing his finances. He reacted appropriately during examinations and his attention, concentration, thought processes and judgment were considered to be normal and logical. Significantly, the VA examiners of record (July 2011 and November 2012) found that the Veteran's PTSD symptoms caused, at most, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally functioning satisfactorily, which is consistent with the criteria for a 30 percent rating. 38 C.F.R. § 4.130. Also, the July 2011 examiner assigned a Global Assessment of Functioning (GAF) score of 55, which reflects, at most, moderate, not total impairment and symptomatology. Overall, the Veteran did not show symptoms during the applicable period equivalent in frequency, duration or severity to the criteria required for a 100 rating. 

In conclusion, the Board finds that the earliest effective date for a 100 percent rating remains November 7, 2012. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Therefore, the claim for entitlement to an earlier effective date for PTSD must be denied. 

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on the VA to notify and assist veterans in the development of their claims. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA's duty to notify was satisfied by the December 2010 VCAA letter. Additional notice is not required with downstream issues such as earlier effective dates. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). VA also satisfied its duty to assist. The Veteran was afforded VA examinations and relevant medical records were obtained. The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence. 

ORDER

Entitlement to an effective date earlier than November 7, 2012, for the assignment of a 100 percent rating for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


